Exhibit 10(m)




GUARANTY







Effective this 17th day of October, 2007 (“Effective Date”), the undersigned
(“Guarantor”) hereby unconditionally and irrevocably guarantees the full and
punctual payment and performance of all obligations of Transaction Applications
Group, Inc. (“TAG”)  under the Asset Purchase Agreement between Legacy Marketing
Group, Inc. (“LMG”) and TAG dated the date hereof (the “Agreement”) and each of
the other “TAG Documents” identified in the Agreement. Upon failure by TAG to
pay or perform punctually any such obligation, Guarantor shall forthwith on
demand pay or perform the obligation in the manner specified in the Agreement.
 This Guaranty is a guaranty of performance and payment and not of collection,
and TAG shall not be required to exhaust any right or remedy or take any action
against TAG or any other person or entity before enforcing this Guaranty.  




The obligations of Guarantor hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:  (a) any compromise, waiver or release in
respect of any obligation of TAG; (b) any modification, restatement or waiver of
any TAG Document or the schedules, exhibits and other documents related hereto;
(c) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting TAG or its assets or any resulting release or discharge of any
obligation of TAG; (d) the existence of any claim, set-off or other rights which
Guarantor may have at any time against LMG, TAG, Regan Holding Corp. or any
other person or entity, whether in connection herewith or any unrelated
transactions; (e) any invalidity or unenforceability relating to or against TAG;
or (f) any other circumstance whatsoever that might, but for the provisions of
this paragraph, constitute a legal or equitable discharge of Guarantor’s or
TAG’s obligations hereunder or defense of a surety, except for indefeasible
payment in full.




Guarantor irrevocably waives acceptance hereof, diligence, presentment, demand,
protest, notice of acceleration or the intent to accelerate and any other notice
not provided for in this Guaranty.




Guarantor will not assert or exercise any rights against TAG to recover the
amount of any payment made or cost of performance incurred by Guarantor to LMG
hereunder by way of subrogation, reimbursement, contribution, indemnity, or
otherwise arising by contract or operation of law, and Guarantor shall not have
any right or recourse to or any claim against the property of TAG, unless and
until the obligations of TAG have been satisfied in full.  If any amount is paid
to Guarantor on account of subrogation rights under this Guaranty at any time
when all obligations owing to LMG under the TAG Documents have not been
indefeasibly paid or performed in full, the amount shall be held in trust for
the benefit of LMG and shall be promptly paid to LMG to be credited and applied
to such obligations.




If at any time any payment of any amount payable by TAG is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of TAG,  Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.




Guarantor acknowledges that LMG would not have entered into the Agreement and
other TAG Documents and the schedules, exhibits and other documents related
hereto but for Guarantor’s agreement to guarantee the obligations of TAG as set
forth herein, and Guarantor acknowledges that it will receive a direct benefit
from the transactions contemplated by the Agreement and other TAG Documents.











--------------------------------------------------------------------------------




Intending to be legally bound, agreed to as of the Effective Date.







PEROT SYSTEMS CORPORATION




By:      /s/  John Vonesh                        




Name   John Vonesh                                




Title     Group Director – Insurance & Business Process Solutions            




Date:                                                         












